Citation Nr: 1333662	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  07-25 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN).

2.  Entitlement to service connection for residuals of a stroke, to include as secondary to HTN.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1984 to January 1987.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case is currently under the jurisdiction of the RO in New Orleans, Louisiana.  This case was before the Board in May 2013 and was remanded for additional development.

A Board videoconference hearing was held in November 2012 before the undersigned, sitting in Washington, D.C.  A copy of the transcript of that hearing is in the Veteran's Virtual VA "efolder."

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he was treated for hypertension during service, and further contends that the stroke he suffered in 2005 is related to his hypertension.

Subsequent to the May 2008 supplemental statement of the case, and prior to the August 2013 supplemental statement of the case, a July 1985 service treatment record and the Veteran's December 1986 service separation examination were associated with the Veteran's claims file.  The July 1985 service treatment record appears to indicate that the Veteran underwent a blood pressure "follow-up" at that time.  The December 1986 service separation examination records the Veteran's blood pressure as 148/102.  Box 74 of that examination contains a reference to "hypertensive," and Box 75 indicated that the Veteran was to repeat blood pressure readings twice a day for the following five days.  

The July 1985 service treatment record and the Veteran's December 1986 service separation examination were not consider in the August 2013 supplemental statement of the case and essentially render that decision incomplete.

In summary, the claims file contains evidence that the Veteran had a disease or event noted during his military service related to elevated blood pressure.  Based on the foregoing, the Board finds that a comprehensive VA examination is necessary prior to adjudicating this issue.  As such, the Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A review of the claims file reveals that no additional efforts to obtain service treatment records need be undertaken.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran from June 11, 2007, and associate them with the claims file (or Virtual VA file).

2.  The Veteran should be scheduled for an appropriate VA examination regarding his hypertension disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran had hypertension during service or within one year thereafter, or if his hypertension is otherwise related to his military service.  

If it is determined that the Veteran's hypertension is related to his military service, the examiner is also asked to state whether the Veteran's October 2005 stroke was caused or aggravated by his hypertension.

The examiner must give a full explanation for all opinions given.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



